Title: To Benjamin Franklin from George Ross, 10 December 1775
From: Ross, George
To: Franklin, Benjamin


Dear Sir
Lancaster: Decr: 10th: 1775
I am told that the Congress have determined to raise four more Battalians in the Province. And as a member of the committee of Safety have been applyed to by several Gent who will be glad to enter into the Service.
Among others Mr: Thomas Hartly of York Town a Gent of the Law of distinguished Zeal in the Cause he is generally known to the Genl: [Gentlemen] who are members of the Committee of Safety And I think would fill the Office of Lieutn: Col: with Honor. When you have leisure (if such a thing be possible) you Don’t know how much pleasure a line from you would give me.
I am forced to write and keep the paper steady with the same hand having the Gout in my left hand and Elbow. And tho’ I should be glad to get rid of his Company yet I have so much of the Christian Spirit I use him kindly and with the greatest tenderness. Yet I own could I by any means bring about a seperation between the Gout and me I should do it, Non Obstante any Instructions even from the Assembly of Pennsylva. I am with real Affection Your Much Obliged and Obedient Humble Servant
Geo: Ross
Doctor Franklin
 
Notation: Thomas Hartly Lieut. Colonel Recommended by Geo: Ross
